





EXHIBIT 10.2



DISTRICT COURT, ARAPAHOE COUNTY, COLORADO7325 S. Potomac Street
Centennial, CO 80112
Telephone: 303.649.6355
Plaintiff:
HAROLD E. RILEY FOUNDATION,
▲COURT USE ONLY▲


v.
Defendants:
CHRISTOPHER W. CLAUS, J.D. DAVIS, JR., GERALD W. SHIELDS, FRANK A. KEATING II,
TERRY S. MANESS, E. DEAN GAGE, ROBERT B. SLOAN, JR., CONSTANCE K. WEAVER, AND
CITIZENS, INC.


Case No. 20CV31721
Division: 21
Attorneys for Plaintiff:Name:
Michael L. O’Donnell (#10273)
Marissa S. Ronk (#49181)
Wheeler Trigg O’Donnell LLP
Address:370 Seventeenth Street, Suite 4500
Denver, CO
80202-5647Telephone:303.244.1800Facsimile:303.244.1879Email:odonnell@wtotrial.com
ronk@wtotrial.comName:
Edward B. Micheletti (admitted pro hac vice)
Lauren N. Rosenello (application for pro hac vice forthcoming)
Skadden, Arps, Slate, Meagher & Flom LLP
Address:
One Rodney Square
P.O. Box 636
Wilmington, Delaware 19899-0636
Telephone:302.651-3000Facsimile:302.651.3001Email:
edward.micheletti@skadden.com
lauren.rosenello@skadden.com
Attorneys for Defendants:
Name:
Robert C. Blume (#37130)
M. Scott Campbell (#41513)
Gibson Dunn & Crutcher LLP
Address:
1801 California St, Suite 4200
Denver, CO 80202
Telephone
303.298.5700
Email
rblume@gibsondunn.com
scampbell@gibsondunn.com





67



--------------------------------------------------------------------------------








STATUS QUO Stipulation





WHEREAS, On September 2, 2020, Plaintiff Harold E. Riley Foundation
(“Plaintiff”) filed its Complaint against Defendants Christopher W. Claus, J.D.
Davis, Jr., Gerald W. Shields, Frank A. Keating II, Terry S. Maness, E. Dean
Gage, Robert B. Sloan, Jr., Constance K. Weaver, and Citizens, Inc. (together
the “Defendants”) requesting, inter alia, three Counts for declaratory relief
regarding the validity of (a) the Written Consent delivered on August 13, 2020
to the Board of Directors of defendant Citizens, Inc. (the “Board”), (b) the
Board Expansion Provision1 and the directors that were appointed to the Board
pursuant to the Board Expansion Provision, and (c) the Supermajority Provision2
(as defined in the Complaint), which altered the voting requirements of the
Board;
WHEREAS, Plaintiff’s Complaint contends that the Written Consent (i) dictates
the composition of the Board with Plaintiff’s designees comprising a majority of
the Board, and (ii) renders the Board Expansion Provision and Supermajority
Provision invalid;
WHEREAS, Plaintiff’s Complaint also requested immediate injunctive relief
regarding any actions by Defendants, who purport to comprise the Board, to
prevent immediate and irreparable harm and to maintain the status quo
(“Emergency Relief”);
WHEREAS, the Court requested a conference regarding Plaintiff’s request for
Emergency Relief, held on September 4, 2020, and
WHEREAS, at that September 4, 2020 conference, counsel for Defendants
represented that they would maintain the status quo and that Defendants will not
take any significant Board actions except those required or necessitated by law
in the ordinary course of business, such as filing quarterly and yearly reports
with the Securities and Exchange Commission, until the Court makes a
determination on the merits of Plaintiff’s forthcoming request for a preliminary
injunction (“Merits”).

1     The decision of the Class A Directors to increase the Board’s size from 9
to 13 directors.
2     The Director Defendants purported to amend the bylaws to “(i) change the
voting standard required for an action of the Board of Directors from a majority
standard to a super majority (2/3) standard; and (ii) revise the voting standard
for Bylaws alteration, amendment or repeal or the adoption of new Bylaws from a
majority standard to a supermajority (2/3) standard, in each case, such changes
to be in effect until the next Annual Meeting of Shareholders.”
68



--------------------------------------------------------------------------------







The Parties hereby agree to the following (the “Stipulation”), which Stipulation
is enforceable by the Court:
1.This Stipulation shall control until the Court makes a determination on the
Merits or otherwise rules on the forthcoming motion for a preliminary
injunction, whichever comes first (the “Expiration Date”).
2.Until the Expiration Date, the Board shall consist of the Individual
Defendants: Christopher W. Claus, J.D. Davis, Jr., Gerald W. Shields, Frank A.
Keating II, Terry S. Maness, E. Dean Gage, Robert B. Sloan, Jr. and Constance K.
Weaver.
3.Until the Expiration Date, the Board, officers and management of Citizens
shall be permitted to operate in the ordinary course of business.
4.Until the Expiration Date, the Board and its committees shall not direct or to
its knowledge after reasonable investigation permit anyone on the Company’s
behalf, to take any action that is outside the ordinary course of business
(“Material Action”) without first providing Plaintiff with five business days’
advanced written notice by email and Federal Express to Michael O’Donnell at
Wheeler, Trigg, O’Donnell LLP, 370 17th Street, Suite 4500, Denver, CO 80202,
and receiving Plaintiff’s written consent (or Court approval over Plaintiff’s
objection), which consent shall be provided or withheld in writing after good
faith consideration within four business days.
5.Material Action includes any of the following actions:
a.creating or disbanding any committee of the Board or to add or remove any
director to or from any such committee;
b.creating, forming or organizing any subsidiary company, or entering into a
partnership or joint venture with any other person, unless in the ordinary
course of business;
c.issuing or authorizing the issuance of equity securities in Citizens or any
subsidiary of Citizens, or securities convertible into, or exchangeable or
exercisable for, any such equity securities, or any rights of any kind to
acquire any such equity securities or such convertible or exchangeable
securities, other than as required pursuant to the employee stock investment
plan, and vesting, settlement or exercise of options or equity-linked awards
outstanding as of September 2, 2020 in accordance with the terms thereof as in
existence as of September 2, 2020;
69



--------------------------------------------------------------------------------







d.engaging in any manner in any negotiation for, or entering into or
consummating any, agreement, arrangement or transaction involving or relating
to, acquiring, disposing, selling, issuing, transferring, encumbering, pledging,
hypothecating, gifting, loaning, leasing or otherwise acquiring or disposing of,
directly or indirectly (including through reinsurance), any of the assets,
properties or rights of Citizens or any of its controlled affiliates or any
interest therein with a value in excess of ten percent of total assets
(excluding any assets of the Company’s insurance subsidiaries backing reserves),
in each case (or similar related cases), or twenty percent of assets (excluding
any assets of the Company’s insurance subsidiaries backing reserves) in the
aggregate (for all cases) except for (i) insurance policy or settlement payments
in the ordinary course of business not to exceed policy limits; (ii)
intercompany dividends, capital contributions or loans made in the ordinary
course of business; and (iii) investment transactions made in the ordinary
course of business;
e.authorizing, binding or committing Citizens to make any agreements which do
effect a material change in the business operation of the Company;
f.except in the ordinary course of business, or as required by contractual
obligations in effect as of September 2, 2020, or pursuant to the terms of the
Citizens Omnibus Incentive Plan effective as of June 6, 2017 as in effect as of
September 2, 2020 (the “Incentive Plan”) or applicable Law, (A) granting to any
current or former employee, director, officer or other service provider any
increase in salary, fees or bonus compensation opportunity (other than increases
in base salary and corresponding increases in annual bonus opportunities in the
ordinary course of business and consistent with past practice); (B) granting or
providing any employee, director, officer or other service provider any
severance pay, retention or transaction bonuses or termination pay or benefits
except those that were approved by the Compensation Committee before September
2, 2020; (C) establishing, adopting, entering into or amending the Incentive
Plan or collective bargaining agreement in a manner that materially increases
the cost to Citizens or any of its subsidiaries above current budgeted levels;
(D) entering into or amending any employment, consulting, severance or
termination plan, agreement or arrangement with any director, officer or senior
employee of Citizens or any of its subsidiaries, except those that were approved
by the Compensation Committee before September 2, 2020; and (E) taking any
action to accelerate the time of payment, vesting or funding of compensation or
benefits under the Incentive Plan; provided, however, that the foregoing shall
not restrict Citizens or any
70



--------------------------------------------------------------------------------







of its subsidiaries from entering into or making available to newly hired
employees or to current employees who are not directors, officers or senior
employees in the context of promotions based on job performance or workplace
requirements (in each case, in the ordinary course of business consistent with
past practice), plans, agreements, benefits and compensation arrangements that
have a value that is consistent with the past practice of making compensation
and benefits available to newly hired or promoted employees in similar
positions, or consistent with the compensation and benefits of the then-current
employee whom such newly hired or promoted employee is engaged to replace or
succeed (in each case, excluding equity-based and cash-based incentive grants,
transaction or retention benefits, or change in control enhancements to
severance entitlements);
g.incurring, assuming, guaranteeing or otherwise becoming responsible for any
debt in excess of ten percent of total liabilities (excluding contingent
liabilities owed to any policyholders of insurance subsidiaries of the Company)
of itself or its subsidiaries, except in furtherance of reinsurance agreements
as part of normal insurance operations;
h.authorizing, issuing or changing the terms of Citizens’ or any of its
subsidiaries’ debt or equity, including by adjusting, splitting, combining,
subdividing or reclassifying any of their debt or equity;
i.authorizing, declaring or issuing any dividends, securities purchase or
“poison pill” rights to Citizen’s stockholders, officers or directors, except
for dividends guaranteed in insurance policies;
j.negotiating or adopting a plan or agreement of complete or partial liquidation
or dissolution, merger, amalgamation, consolidation, stock repurchase,
restructuring, recapitalization or other reorganization of Citizens or any of
its subsidiaries;
k.settling any material claim, action, litigation or arbitration (other than
claims under insurance policies issued by Citizens in the ordinary course of
business in an amount not to exceed applicable policy limits) made or pending
against Citizens or any of its subsidiaries, or any of their respective
directors or officers in their capacities as such;
l.amending, modifying or repealing Board committee charters;
m.amending, modifying or repealing Citizens’ core governing documents,
including, but not limited to, Citizens’ Articles of Incorporation, and Bylaws;
and
71



--------------------------------------------------------------------------------







n.negotiating, engaging in, agreeing or committing to engage in any transaction
involving an actual or potential change of control of Citizens.
6.If the Defendants are in the process of undertaking any actions since
September 2, 2020 that violate or could violate Paragraph 5, such actions shall
immediately cease pursuant to this Stipulation.
7.The Defendants represent that they took no action between August 12, 2020 and
September 2, 2020 that would violate this Stipulation, other than those
disclosed to Plaintiff’s counsel in writing.
8.For clarity, nothing in this Stipulation shall be construed to prevent the
Company from making all regulatory filings required by law in the ordinary
course of business (so long as the underlying action that requires the filing
would not violate Section 5 of the Stipulation) or causing Citizens to (a)
satisfy all payroll obligations with respect to non-executive employees of the
Company; and (b) satisfy all contractual or payroll obligations with respect to
current or former executive employees of the Company provided that: (i) such
executive compensation is limited to compensation arrangements in place on
September 2, 2020 and (ii) such executive compensation is not to be increased,
with the exception of non-material increases made during the Company’s annual
performance and compensation cycle.
9.The restrictions imposed by this Stipulation may be waived on a case-by-case
basis by written agreement of the parties to this action and any party may seek
to modify this Stipulation, or to enjoin or rescind any conduct noticed under
this Stipulation, upon further application to the Court. The parties reserve all
rights in regard to the merits of any such action, including those permitted by
this Stipulation.




____________________________
District Court Judge
72

